C. Allen, J.
The designation of beneficiaries in the policy or certificate of membership is invalid, as the statutes under which the defendant corporation was organized did not authorize it to grant insurance for the benefit of friends. Daniels v. Pratt, 148 Mass. 216, 221. But an invalid designation of beneficiaries does not render the whole contract invalid. The contract in terms recognizes that there may be a change or substitution of beneficiaries, and there is a provision that, if the member shall survive all original or substituted beneficiaries, then his membership shall be for the benefit of his legal heirs. This provision is *289within the authority of the St. of 1882, c. 195, § 1, heirs being included under the head of relatives; and if there is no other legal designation, this may take effect. Daniels v. Pratt, ubi supra. By an amendment, the action is now prosecuted in the name of the administrator of the estate of the assured, and he is the proper party to maintain the action. Bailey v. New England Ins. Co. 114 Mass. 177, and cases cited. Flynn v. North America Ins. Co. 115 Mass. 449. Unity Association v. Dugan, 118 Mass. 219. This is not controverted; but the defendant contends that the declaration avers that the action is brought for the benefit of the Rindges and Parker, and therefore that the action cannot be maintained. This objection cannot be supported. If the plaintiff receives the money, it will be a good discharge to the defendant of its liability; and the defendant will not be responsible for the proper application of the money by the plaintiff. It is to be assumed, at this stage of the proceedings, that he will dispose of the funds properly; and he may be compelled to do so by judicial proceedings, to which the defendant would not be a necessary party. Gould v. Emerson, 99 Mass. 154. Bailey v. New England Ins. Co. 114 Mass. 177. The averment that the action is brought for the benefit of the Rindges and Parker is unnecessary, and may be disregarded.
Since the action is now prosecuted by the proper plaintiff, we need not consider the effect of the St. of 1885, c. 188, which the plaintiff relies on as enlarging the effect of the defendant’s contract. The other objections to the plaintiff’s recovery depend on the same facts which were considered in the case of Rice against this same defendant, ante, 248, where it was held that the defendant must be deemed to have waived the forfeiture.
According to the terms of the report, the entry must be,

Judgment for the plaintiff.